Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The examiner finds that the applicant’s arguments filed 07/29/2021 are convincing.
The prior art of record fails to show or reasonably teach in combination a fuel system/method having the recited elements/steps, including:
determining a torque output of the combustion chamber, 
specifying a comparative value for the torque output, 
determining a difference between the torque output and the comparative value, and 
the determining of the torque output and the specifying of the comparative value for the torque output comprises: 
determining a particular torque output of the combustion chambers, 
determining a mean of the torque outputs of the combustion chambers, and 
using the mean as the comparative value,
when the difference between the torque output and the comparative value is less than a given threshold value, 
delaying a start time of the injection of the gaseous fuel; 
when the difference is greater than the given threshold, 
advancing a start time of the injection of the gaseous fuel, and 
the first injection quantity of the injection of the gaseous fuel and the second injection quantity of the injection are injected continuously one after the other.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D BAILEY whose telephone number is (571)272-5692. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747